It appears from the Certificate of Appeal, that this cause was tried and determined in the lower court on the 30th day of September 1946, and an appeal was taken from the judgment made and entered on October 31, 1946. The certificate of appeal was inadvertently filed in the Supreme Court on November 29, 1946, and the cause remained in the Supreme Court, without action, until April 10, 1947, upon which date it was transferred to this court under the provisions of Title 13, Section 96, Code of Alabama 1940, which reads as follows: "When any case is submitted to the supreme court which should have gone to the court of appeals, it must not be dismissed but shall be transferred to the proper court, and when any case is submitted to the court of appeals which should have gone to the supreme court it shall be transferred to the supreme court." On the date of the transfer of the cause to this court (April 10, 1947) the cause was here submitted on "Motion to affirm on Certificate."
The motion of appellee to affirm on certificate is as follows:
"Comes the Appellee and shows that no transcript of this case was filed with this Court within 60 days after the expiration of the time for establishing the bill of exceptions, *Page 89 
Appellee presents to this Court the Certificate of Appeal and certified copy of the supersedeas bond and
"Wherefore Appellee Moves this Court for affirmance of the judgment appealed from and a judgment against the sureties on the supersedeas bond for the amount of the affirmed judgment, ten percent damages thereon and the costs of this Court, in accordance with Title 7, Sections 770 and 814 of the 1940 Code of Alabama."
The foregoing motion is in strict compliance with the provisions of Title 7, Section 770, Code of Alabama 1940, and said motion is hereby granted. The judgment appealed from is affirmed, and it is further ordered and adjudged that judgment is also rendered against the sureties on the supersedeas bond for the amount of the affirmed judgment, and ten per cent damages thereon, and all costs of the court, in accordance with Title 7, Section 814 of the 1940 Code of Alabama, for which execution shall issue.
Affirmed.